

115 S2985 IS: To require a report on imprisonment of political prisoners in China.
U.S. Senate
2018-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2985IN THE SENATE OF THE UNITED STATESJune 4, 2018Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require a report on imprisonment of political prisoners in China.
	
		1.Report on imprisonment of political prisoners in China
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the relevant congressional committees a report that includes—
 (1)the names of officials in the People’s Republic of China responsible for the imprisonment of political prisoners;
 (2)a determination whether the officials identified in paragraph (1) are designated under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328); and
 (3)if they are not designated, a justification for why not. (b)DefinitionsIn this section—
 (1)the term official means— (A)any state official at the local, provincial, or national level in China;
 (B)any member of the Communist Party of China; or (C)any member of the People’s Liberation Army; and
 (2)the term relevant congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.